Case 5:20-cv-10829-JEL-APP ECF No. 212 filed 08/25/20   PageID.6125   Page 1 of 24




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


  Janet Malam,
                   Petitioner-Plaintiff,
                                           Case No. 20-10829
  and
                                           Judith E. Levy
  Qaid Alhalmi, et al.,                    United States District Judge

                 Plaintiff-Intervenors, Mag. Judge Anthony P. Patti

  v.

  Rebecca Adducci, et al.,

             Respondent-Defendants.

  ________________________________/

       Opinion and Order Denying Defendants’ Motion to Amend
                          Judgment [158]

        On June 28, 2020, the Court entered an opinion and order granting

 a preliminary injunction requiring the release of six medically vulnerable

 detainees at the Calhoun County Correctional Facility. (ECF No. 127.)

 After considering extensive briefing from both sides and an amicus brief,

 the Court held that the Bell v. Wolfish punishment standard applied to

 Plaintiffs’ conditions of confinement Fifth Amendment Due Process

 Claim, (id. at PageID.4222), and that the six detainees had shown a
Case 5:20-cv-10829-JEL-APP ECF No. 212 filed 08/25/20   PageID.6126   Page 2 of 24




 likelihood of success on the merits. (Id. at PageID.4249.) On July 27,

 2020, Defendants filed this motion to amend the Court’s judgment

 pursuant to Federal Rule of Civil Procedure 59(e). (ECF No. 158.)

 Defendants challenge the Court’s determination that Bell v. Wolfish

 governs Plaintiffs’ claim, arguing that a recent Sixth Circuit decision

 constitutes an intervening change in controlling law and that Sixth

 Circuit Fifth Amendment precedent renders the Court’s decision a clear

 error of law. Because the Sixth Circuit’s recent decision in Cameron v.

 Bouchard is neither at odds with the Court’s opinion nor binding

 precedent and Sixth Circuit caselaw does not preclude the Court’s

 holding, Defendants’ motion is denied.

       I. Background

       The Fifth Amendment protects civil detainees from punishment, see

 Bell v. Wolfish, 441 U.S. 520, 535 (1979), whereas the Eighth Amendment

 protects prisoners from cruel and unusual punishment, which can take

 the form of deliberate indifference by prison officials. See Estelle v.

 Gamble, 429 U.S. 94 (1976). Because of the similarities between Fifth

 and Eighth Amendment protections, the Sixth Circuit has imported

 much of the Supreme Court’s deliberate indifference analysis into its


                                       2
Case 5:20-cv-10829-JEL-APP ECF No. 212 filed 08/25/20   PageID.6127   Page 3 of 24




 adjudication of Fifth and Fourteenth Amendment claims by civil and

 pretrial detainees. See, e.g, Thompson v. Cty. of Medina, 29 F.3d 238, 242

 (6th Cir. 1994) (stating that pretrial “detainees are . . . entitled to the

 same Eighth Amendment rights as other inmates”). Since issuing its first

 opinion in this case, the Court wrestled with the proper framing of

 Plaintiffs’ conditions of confinement claim: do Plaintiffs challenge

 Defendants’ deliberate indifference to their wellbeing, to be analyzed

 under the Supreme Court precedent of Estelle and the cases that built

 upon it, or is their claim more properly considered a punishment claim

 governed by Bell and its line of cases? On May 12, 2020, the Court ordered

 supplemental briefing on which standard applies. (ECF No. 68,

 PageID.1932.) On July 28, 2020, the Court held that Supreme Court

 precedent mandates adjudicating Plaintiffs’ claim through a punishment

 lens. (ECF No. 127, PageID.4222.)

       The Court recognized the complicated legal landscape—one

 described by the Fifth Circuit as traveling a “peripatetic route” from case

 to case, Hare v. City of Corinth, 74 F.3d 633, 643 (5th Cir. 1996)—relating

 to due process protections for civil detainees. (Id. at PageID.4210.) The

 Court found that Sixth Circuit opinions oscillate between applying


                                       3
Case 5:20-cv-10829-JEL-APP ECF No. 212 filed 08/25/20   PageID.6128   Page 4 of 24




 punishment and deliberate indifference standards: the Sixth Circuit has

 applied Bell’s punishment standard, without reference to deliberate

 indifference, to Fifth and Fourteenth Amendment claims involving

 excessive force, see U.S. v. Budd, 496 F.3d 517, 529 (6th Cir .2007), use

 of solitary confinement, see J.H. v. Williamson Cty., 951 F.3d 709, 717

 (6th Cir. 2020), and the transfer of psychiatric detainees, see Turner v.

 Stumbo, 701 F.2d 567, 571 (6th Cir. 1983); elsewhere, the court has

 employed a deliberate indifference framework to due process claims

 involving denial of medical care, see J.H., 951 F.3d at 722-23, and the

 failure to promulgate suicide prevention procedures, see Roberts v. City

 of Troy, 773 F.2d 720, 722 (6th Cir. 1985). Surveying the caselaw, this

 Court found that “[u]ltimately, Sixth Circuit precedent supports finding

 that the Fifth and Eighth Amendment protections are coextensive—

 justifying the application of a deliberate indifference test—and distinct—

 requiring a punishment standard.” (ECF No. 127, PageID.4208.)

       The Court concluded that Supreme Court precedent resolves this

 ambiguity and mandates adjudicating Plaintiffs’ claims through a

 punishment lens. In Youngberg v. Romeo, the Supreme Court held that

 civil detainees “are entitled to more considerate treatment and conditions


                                       4
Case 5:20-cv-10829-JEL-APP ECF No. 212 filed 08/25/20   PageID.6129   Page 5 of 24




 of confinement than criminals whose conditions of confinement are

 designed to punish. Cf. Estelle v. Gamble, 429 U.S. 97, 104, 97 S.Ct. 285,

 291, 50 L.Ed.2d 251 (1976).” 457 U.S. 307, 322 (1982). This Court found

 that “[b]y recognizing an Eighth Amendment jury instruction as legally

 erroneous and contrasting its holding with Estelle, Youngberg stands for

 the proposition that a deliberate indifference framework does not apply

 to conditions of confinement claims brought by civil detainees.” (ECF No.

 127, PageID.4214–15.) The Court noted that “[m]ore recent Supreme

 Court precedent affirms this conclusion.” (Id. at PageID.4215.) The Court

 found the following:

       In Kingsley v. Hendrickson, the Supreme Court addressed the
       legal standard that applied to a pretrial detainees’ excessive
       force claim under the Fourteenth Amendment’s Due Process
       Clause. 135 S. Ct. 2466 (2015). The Court applied Bell to hold
       that the plaintiff need only show that the use of force was
       objectively unreasonable. Id. at 2470. Although Kingsley did
       not address a conditions of confinement claim, it affirmed the
       application of Bell to such claims: “The Bell Court applied this
       latter objective standard to evaluate a variety of prison
       conditions, including a prison's practice of double-bunking.”
       Id. at 2474. Kingsley also explicitly rejected the use of Eighth
       Amendment precedent in evaluating Due Process claims.
       Respondents in Kingsley cited to Whitley v. Albers, 475 U.S.
       312 (1986), and Hudson v. McMillian, 503 U.S. 1 (1992), for
       the proposition that pretrial detainees must show a subjective
       element for excessive force claims. Id. But the Court was
                                       5
Case 5:20-cv-10829-JEL-APP ECF No. 212 filed 08/25/20        PageID.6130     Page 6 of 24




       quick to point out that “these cases, however, concern
       excessive force claims brought by convicted prisoners under
       the Eighth Amendment's Cruel and Unusual Punishment
       Clause, not claims brought by pretrial detainees under the
       Fourteenth Amendment's Due Process Clause.” Id. As the
       Court explained, “The language of the two Clauses differs,
       and the nature of the claims often differs. And, most
       importantly, pretrial detainees (unlike convicted prisoners)
       cannot be punished at all, much less ‘maliciously and
       sadistically.’” Id.

 (ECF No. 127, PageID.4215–16.) Drawing on this analysis, the Court

 held that “Bell, Youngberg, and Kingsley lead to the conclusion that Bell’s

 punishment standard applies to Plaintiffs’ claims in this case.” (Id. at

 PageID.4216.) The Court then applied Bell to find that Plaintiffs were

 likely to succeed on the merits of their Fifth Amendment claim. (Id. at

 PageID.4222–30.)

       On July 27, 2020, Defendants moved to amend the Court’s

 judgment. (ECF No. 158.) They do not challenge the Court’s Bell analysis;

 they challenge only the Court’s decision to apply Bell in the first

 instance.1 On July 28, 2020, the Court ordered Plaintiffs to respond. (ECF



       1 On August 25, 2020, Defendants filed a notice of supplemental authority,
 alerting the Court to a recent Third Circuit decision, Hope, et al. v. Warden York Cty.
 Prison, et al., Case No. 20-1784 (3d Cir. Aug. 25, 2020). (ECF No. 211.) Defendants
 explain that the Third Circuit found that “under both the Bell v. Wolfish punishment
                                           6
Case 5:20-cv-10829-JEL-APP ECF No. 212 filed 08/25/20        PageID.6131     Page 7 of 24




 No. 159.) On August 3, 2020, Plaintiffs filed a response. (ECF No. 163.)

 The Court now denies Defendants’ motion.

       II. Legal Standard

       Federal Rule of Civil Procedure 59(e) provides that a party may

 move “to alter or amend a judgment” within “28 days after the entry of

 the judgment.” An order granting a preliminary injunction is a judgment

 for purposes of Rule 59(e) because it is an order from which an appeal

 lies. See Fed. R. Civ. P. 54(a); 28 U.S.C. § 1292(a)(1); see also Wong-Opasi

 v. Haynes, 8 Fed. App’x 340, 342 (6th Cir. 2001). A district court may

 grant a motion under Federal Rule of Civil Procedure 59(e) if there is “(1)

 a clear error of law; (2) newly discovered evidence; (3) an intervening

 change in controlling law; or (4) a need to prevent manifest injustice.”

 Intera Corp. v. Henderson, 428 F.3d 605, 620 (6th Cir. 2005).

       III. Analysis:




 standard and the deliberate indifference standard, immigration detainees failed to
 establish a likelihood of success on a due process claim based on failure to adequately
 protect them from COVID-19.” (Id. at PageID.6083.) But critically, Hope held that a
 punishment standard applies to claims brought by medically vulnerable civil
 detainees challenging the conditions of their confinement during COVID-19. (ECF
 No. 211-1, PageID.6106.) Defendants’ motion to amend the Court’s judgment does not
 argue that the Court erred in its Bell analysis; it only argues that the Court erred in
 applying Bell in the first instance. Defendants’ supplemental authority therefore only
 supports denying their motion to amend.
                                           7
Case 5:20-cv-10829-JEL-APP ECF No. 212 filed 08/25/20   PageID.6132   Page 8 of 24




       Defendants argue that the Sixth Circuit’s decision in Cameron v.

 Bouchard, No. 20-1469, 2020 WL 3867393 (6th Cir. July 9, 2020),

 constitutes an intervening change in controlling law requiring the

 application of a deliberate indifference test to Plaintiffs’ claims. (ECF No.

 158, PageID.5083.) In the alternative, Defendants claim that when

 considering the full body of Sixth Circuit precedent, the Court made a

 clear error of law in holding that Plaintiffs’ conditions of confinement

 habeas claim is governed by the Bell v. Wolfish punishment standard.

 (Id. at PageID.5087.) Neither argument warrants amending the Court’s

 June 28, 2020 order.

       A. Intervening Change in Controlling Law

       In Cameron, the Sixth Circuit held that pretrial detainees’

 “[c]onditions-of-confinement claims are assessed under the ‘deliberate

 indifference’ framework.” 2020 WL 3867393, at *4. According to

 Defendants, Cameron governs this case because “immigration detainees

 are analogous to criminal pretrial detainees” where Due Process analysis

 is concerned. (ECF No. 158, PageID.5084.)




                                       8
Case 5:20-cv-10829-JEL-APP ECF No. 212 filed 08/25/20    PageID.6133   Page 9 of 24




       But as Plaintiffs argue, and as Defendants concede, Cameron is an

 unpublished decision.2 (ECF No. 163, PageID.5157; ECF No. 158,

 PageID.5083.) The Sixth Circuit “permits citation of any unpublished

 opinion, order, judgment, or other written disposition,” see 6 Cir. R.

 32.1(a), but “[u]npublished opinions in the Sixth Circuit are, of course,

 not binding precedent.” Crump v. Lafler, 657 F.3d 393, 405 (6th Cir.

 2011). Cameron alone cannot constitute an “intervening change in

 controlling law.” See Gabe v. Terris, No. 17-11385, 2018 WL 10230039, at

 *1 (E.D. Mich. Apr. 6, 2018) (denying motion to amend judgment where

 party relied only on a single, unpublished Sixth Circuit case).

       While the Court could nonetheless consider Cameron persuasive

 authority for applying a deliberate indifference standard, it declines to

 do so for the following reason. In applying a deliberate indifference

 framework to pretrial detainees’ claims, Cameron relied exclusively on

 Villegas v. Metro. Gov’t of Nashville, 709 F.3d 563 (6th Cir. 2013). Villegas

 held that “[p]retrial detainee claims, though they sound in the Due

 Process Clause of the Fourteenth Amendment rather than the Eighth


       2 The opinion was not recommended for publication. See Cameron v. Bouchard,
 Case      No.      20-1469       (6th     Cir.     July      9,    2020),      at
 https://www.opn.ca6.uscourts.gov/opinions.pdf/20a0394n-06.pdf.

                                        9
Case 5:20-cv-10829-JEL-APP ECF No. 212 filed 08/25/20   PageID.6134   Page 10 of 24




  Amendment, are analyzed under the same rubric as Eighth Amendment

  claims brought by prisoners” because “the concept underlying the Eighth

  Amendment . . . is nothing less than the dignity of [hu]man[kind].” 709

  F.3d at 568 (internal citations omitted). But as the Court recognized in

  its opinion and order applying the Bell punishment standard, the Fifth

  Amendment provides greater protections to civil detainees than the

  Eighth Amendment affords prisoners. (ECF No. 127, PageID.4219 (citing

  Youngberg, 457 U.S. at 322 ((civil detainees “are entitled to more

  considerate treatment and conditions of confinement than criminals

  whose conditions of confinement are designed to punish”)).) As the Third

  Circuit has recognized, “the Eighth Amendment [is] relevant to

  conditions of pretrial detainees only because it establishe[s] a floor.”

  Hubbard v. Taylor, 399 F.3d 150, 165–66 (3d Cir. 2005) While Cameron

  and Villegas employ a constitutional shorthand by equating Fifth and

  Eighth Amendment protection, this is not constitutionally required.

  Application of the Bell punishment standard—requiring only an objective

  showing that government action is excessive in relation to a legitimate

  governmental objective—recognizes the difference between these

  constitutional rights.


                                       10
Case 5:20-cv-10829-JEL-APP ECF No. 212 filed 08/25/20   PageID.6135   Page 11 of 24




       Accordingly, Cameron v. Bouchard does not constitute an

  intervening change in controlling law that would require the Court to

  amend its June 28, 2020 order.

       B. Clear Error of Law

       Defendants also argue that Sixth Circuit precedent both

  demonstrates that the Court’s interpretation of Bell, Youngberg, and

  Kingsley is a clear error of law and mandates the application of a

  deliberate indifference standard. (ECF No. 158, PageID.5087.) Plaintiffs

  see Defendants’ argument as “an attempt to relitigate issues this Court

  already decided,” such that their motion is “an abuse of Rule 59” and a

  “violation of the doctrine of the law of the case.” (ECF No. 163,

  PageID.5166 (citing Christian v. Colt Indus. Operating Corp., 486 U.S.

  800, 815–816 (1988).) While Defendants’ argument raises many of the

  same issues on which the Court has already ruled, they rely on precedent

  cited by neither party in earlier briefing. Given the importance of both

  the case as a whole and the proper legal standard to its resolution, the

  Court will address Defendants’ arguments on the merits.

       Defendants again attempt to establish a general framework for

  determining which legal standards apply to civil detainees’ claims. First,


                                       11
Case 5:20-cv-10829-JEL-APP ECF No. 212 filed 08/25/20   PageID.6136   Page 12 of 24




  they cite to Whitley v. Albers for the proposition that “[t]he constitutional

  standard that applies to prove a due process violation varies with the

  ‘differences in the kind of conduct’ alleged to be a violation, not whether

  it involves a condition of confinement.” (ECF No. 158, PageID.5087

  (citing Whitley v. Albers, 475 U.S. 312, 320 (1986)). Defendants also cite

  to J.H. v. Williamson Cty., 951 F.3d 709 (6th Cir. 2020), for the

  proposition that courts apply different standards to pretrial detainee

  claims based on conduct. (ECF No. 158, PageID.5097.) But a close

  reading of Whitley and J.H. demonstrates that even if a deliberate

  indifference standard is sometimes applicable to claims brought by civil

  detainees, the punishment standard is more appropriate here.

       As an      initial matter,    Whitley addressed when deliberate

  indifference was appropriate in the Eighth Amendment context; the

  Court held that “[t]he general requirement that an Eighth Amendment

  claimant allege and prove the unnecessary and wanton infliction of pain

  should also be applied with due regard for differences in the kind of

  conduct against which an Eighth Amendment objection is lodged.” 475

  U.S. at 320. But the Fifth Amendment prohibits all punishment, not just

  punishment that constitutes “unnecessary and wanton infliction of pain.”


                                       12
Case 5:20-cv-10829-JEL-APP ECF No. 212 filed 08/25/20   PageID.6137   Page 13 of 24




  Compare Estelle, 429 U.S. at 103 (subjective component of deliberate

  indifference claims is derived from Eighth Amendment’s prohibition

  against “unnecessary and wanton infliction of pain”) with Bell, 441, U.S.

  at 535 (holding that Fifth amendment prohibits all punishment of civil

  and pretrial detainees). Because Whitley’s legal reasoning rests on the

  meaning of the phrase “unnecessary and wanton”, the case does not apply

  outside of the Eighth Amendment context. See Kingsley, 135 S. Ct. at

  2474 (recognizing that Whitley does not apply to due process claims).

  Indeed, the Whitley Court contrasts its holding with the pretrial detainee

  Fifth Amendment cases of Block v. Rutherford, 468 U.S. 576 (1984) and

  Bell v. Wolfish¸441 U.S. at 539. Id. at 321. Whitley thus supports the

  application of a punishment standard to Plaintiffs’ claims.

       While the Sixth Circuit in J.H. applied a deliberate indifference to

  a pretrial detainee’s claim that juvenile detention facility officials failed

  to meet his serious medical needs, the court applied Bell to the plaintiff’s

  claims related to his conditions of confinement. See J.H., 951 F.3d at 719

  (“[W]e are mindful of the nature and duration of J.H.'s segregation. . . .

  [T]he Bell Court expressly considered . . . the duration of the punitive

  conditions.”) (citing Williamson v. Stirling, 912 F.3d 154, 180 (4th Cir.


                                       13
Case 5:20-cv-10829-JEL-APP ECF No. 212 filed 08/25/20   PageID.6138   Page 14 of 24




  2018)). Like Whitley, J.H. supports applying the Bell punishment test to

  conditions of confinement claims.

       Second, Defendants argue that Sixth Circuit precedent supports

  the general rule that “[w]here a claim involves the alleged failure to

  provide for a pretrial detainees’ reasonable ‘health and safety,’ the

  deliberate indifference standard applies.” (ECF No. 158, PageID.5088.)

  But to support this proposition, Defendants offer a host of Sixth Circuit

  caselaw addressing the legal standard only in cases where a plaintiff

  displayed or expressed immediate medical needs; they offer no precedent

  comparable to this case.

       In Brown v. Chapman, the Sixth Circuit applied the deliberate

  indifference standard where a decedent informed arresting officers that

  he was having difficulty breathing. 814 F.3d 436, 444 (6th Cir. 2016).

  Brown recognized that “[t]he deliberate-indifference standard is typically

  applied when a pretrial detainee alleges he was denied access to adequate

  medical care.” Id. (citing Estate of Owensby v. Cincinnati, 414 F.3d 596,

  602 (6th Cir. 2005)). Watkins v. City of Battle Creek involved a pretrial

  detainee who died as a result of a cocaine overdose after allegedly

  refusing medical treatment. 273 F.3d 682, 686 (2001). The Sixth Circuit


                                       14
Case 5:20-cv-10829-JEL-APP ECF No. 212 filed 08/25/20   PageID.6139   Page 15 of 24




  construed the plaintiff’s claim as “a cause of action under § 1983 for

  failure to provide medical treatment” requiring the plaintiff to show that

  “defendants acted with deliberate indifference to serious medical needs.”

  Id. (citing Estelle, 429 U.S. at 104). In Winkler v. Madison Cty., the court

  addressed a claim brought by the family of a pretrial detainee who died

  in detention of a perforated duodenal ulcer. 273 F.3d 682, 686 (6th Cir.

  2001). The decedent’s family argued that the defendants had been

  “deliberately indifferent to [the individual’s] serious medical needs.” Id.

  at 690. The court categorized the claim as “a § 1983 claim of deliberate

  indifference to serious medical needs.” Id. Rouster v. Cty. of Saginaw

  addressed the case of another pretrial detainee who died as a result of a

  perforated duodenal ulcer. 749 F.3d 437, 446 (6th Cir. 2014). The Sixth

  Circuit again applied Estelle to determine the appropriate legal standard:

  “deliberate indifference to serious medical needs of prisoners constitutes

  the unnecessary and wanton infliction of pain proscribed by the Eighth

  Amendment.” Id.

       Each of the above cases addressed claims alleging a failure to

  provide medical care for immediate medical needs of a decedent. But

  those circumstances do not describe this case, both in substance and in


                                       15
Case 5:20-cv-10829-JEL-APP ECF No. 212 filed 08/25/20    PageID.6140   Page 16 of 24




  posture. Although the COVID-19 threat is epidemiological in nature and

  can create serious medical needs, the majority of detainees at the

  Calhoun County Correctional Facility have not yet been infected—a fact

  for which the Court is grateful. The need for sufficient precautionary

  measures—including adequate personal protective equipment, proper

  social distancing, and vigilant hygiene practices—are not “serous medical

  needs” as imagined by the precedent Defendants cite. Indeed, a claim

  that the conditions of confinement do not allow for social distancing is

  more akin to a claim challenging a policy of double-bunking, see Bell, 441

  U.S. at 561 (analyzing double-bunking practice under punishment lens),

  or solitary confinement, see J.H., 951 F.3d at 717, than to an allegation

  that prison officials failed to provide medical care. Defendants do not cite

  to any legal authority that the deliberate indifference standard applies

  to all cases involving an alleged failure to provide for a pre-trial plaintiff’s

  ongoing reasonable health and safety, as opposed to a subset of those

  cases in which a plaintiff raises allegations of a serious medical need that

  defendants failed to treat in the past.

        Additionally, this case exists in a different procedural posture than

  the above precedent: each of the detainees in the above cases had died,


                                        16
Case 5:20-cv-10829-JEL-APP ECF No. 212 filed 08/25/20   PageID.6141   Page 17 of 24




  with their estates challenging the discrete failure to provide medical care

  that led to their death. Here, Plaintiffs are alive, and challenge the

  sufficiency of the ongoing conditions to which they are still subject. Their

  claims are more systemic in nature: Defendants are not detention center

  officers or medical care providers who addressed (or failed to address) a

  current medical need; instead, they are Plaintiffs’ legal custodians,

  responsible for establishing the conditions of confinement in which

  Plaintiffs are detained but who neither party alleges interact with

  Plaintiffs or have even set foot inside the Calhoun County Correctional

  Facility. The precedent on which Defendants rely is therefore

  inapplicable and does not warrant amending the Court’s judgment.

        Third, Defendants repeat their argument that regardless of how a

  claim is labeled, Sixth Circuit precedent equates Fifth and Eighth

  Amendment protections, making the deliberate indifference test with

  both subjective and objective elements the appropriate standard. They

  cite to three Sixth Circuit cases for this proposition: Villegas v.

  Metropolitan Gov’t of Nashville, 709 F.3d 563, 568 (6th Cir. 2017)

  (“Pretrial detainee claims, though they sound in the Due Process Clause

  . . . rather than the Eighth Amendment, are analyzed under the same


                                       17
Case 5:20-cv-10829-JEL-APP ECF No. 212 filed 08/25/20   PageID.6142   Page 18 of 24




  rubric as Eighth Amendment claims brought by prisoners.”); Richmond

  v. Huq, 885 F.3d 928, 937 (6th Cir. 2018) (citing Villegas) (“This Court

  has historically analyzed Fourteenth Amendment pretrial detainee

  claims and Eighth Amendment prisoner claims ‘under the same rubric,’”

  that a constitutional right is violated when prison officials “are

  deliberately indifferent to the prisoner’s serious medical needs.”); and

  Richko v. Wayne Cty., 819 F.3d 907, 915 (6th Cir. 2016) (“The [deliberate

  indifference analysis], although rooted in the Eighth Amendment,

  therefore applies with equal force to a pretrial detainee’s Fourteenth

  Amendment claims.”). But as noted above, this precedent only supports

  the contention that the Eighth Amendment provides a floor for Fifth

  Amendment protections, justifying but not mandating the use of Eighth

  Amendment analysis to adjudicate Fifth Amendment claims. Bell, as this

  Court applies it, recognizes that civil detainees are afforded greater

  constitutional protections than their criminal counterparts. See

  Youngberg, 457 U.S. at 322.

        Fourth, Defendants renew their argument that Sixth Circuit

  precedent categorizes claims along an action/inaction binary. Defendants

  again cite to Roberts v. City of Troy, which declared that Bell “deals with


                                       18
Case 5:20-cv-10829-JEL-APP ECF No. 212 filed 08/25/20   PageID.6143   Page 19 of 24




  actions rather than the failure to act.” 773 F.2d 720, 724–25 (6th Cir.

  1985). Defendants claim that “[b]ecause this case involves an alleged

  failure to act, i.e. an alleged failure to implement sufficient measures at

  Calhoun to protect detainees from COVID-19, under Roberts, deliberate

  indifference should apply.” (ECF No. 158, PageID.5091.) In its June 28,

  2020 Opinion and Order, the Court relied on Supreme Court precedent

  to find that Roberts did not mandate a deliberate indifference standard

  in this case. (ECF No. 127, PageID.4211.) Defendants argue that “[t]his

  Court is bound to follow Roberts, despite its disagreement with the court’s

  construction of Bell.” (ECF No. 158, PageID.5091 (citing Timmreck v.

  United States, 577 F.2d 372, 374, n.6 (6th Cir. 1978) (“The district courts

  in this circuit are, of course, bound by pertinent decisions of this

  Court.”)).)

        Setting aside the Court’s disagreement with Roberts’ interpretation

  of Bell, Roberts supports applying a punishment standard here. First, the

  Roberts court itself applied Bell: “The seminal case with respect to the

  constitutional due process right of pretrial detainees is Bell v. Wolfish,

  441 U.S. 520.” Roberts, 773 F.2d at 723. The court then applied a




                                       19
Case 5:20-cv-10829-JEL-APP ECF No. 212 filed 08/25/20   PageID.6144   Page 20 of 24




  deliberate indifference test, not because it was constitutionally required

  but because the

       [p]laintiff [did] not claim that in failing to have in place
       procedures to reduce the likelihood of Roberts' accomplishing
       the suicide defendants intended to punish him. Rather, in
       accordance with the holding in Bell v. Wolfish that “pretrial
       detainees, who have not been convicted of any crimes, retain
       at least those constitutional rights that we have held are
       enjoyed by convicted prisoners,” id. at 545, 99 S.Ct. at 1877,
       plaintiff claims that his decedent's rights under the eighth
       amendment were violated by “deliberate indifference to
       serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 104,
       97 S.Ct. 285, 291, 50 L.Ed.2d 251 (1976).

  Id. Like in Villegas, Richmond, and Richko, the court used an Eighth

  Amendment shorthand, but in this instance, it did so based upon the way

  in which the plaintiff framed the claim. Here, Plaintiffs do allege

  punishment. They style their second count “Violation of Fifth

  Amendment      Right    to   Substantive   Due      Process:   Impermissible

  Punishment and Inability to Ensure Reasonable Safety For the Medically

  Vulnerable.”   (ECF    No.    97,   PageID.3346.)     Further,   Defendants’

  characterization of Plaintiffs’ claim is incomplete. Defendants write that

  Plaintiffs challenge “an alleged failure to implement sufficient measures

  at Calhoun to protect detainees from COVID-19.” (ECF No. 158,


                                       20
Case 5:20-cv-10829-JEL-APP ECF No. 212 filed 08/25/20   PageID.6145   Page 21 of 24




  PageID.5091.) But like in Bell, Plaintiffs challenge Defendants’ actions.

  Properly framed, Plaintiffs argue that given the failure to implement

  sufficient measures at Calhoun to protect detainees from COVID-19,

  Defendants’ continuation of Plaintiffs’ detention is unconstitutional. This

  critical distinction is made clear by the realization that Roberts dealt with

  a pretrial detainee who died by suicide; the failure to implement

  precautionary policies was the sole object of the litigation in Roberts

  because Defendants could not take any actions with respect to the

  decedent after his death. As a consequence, the plaintiff in Roberts sought

  only damages. Here, unlike in Roberts, Plaintiffs are thankfully very

  much alive, and the failure to implement precautionary policies thus

  serves as a backdrop for Defendants’ continued actions to keep Plaintiffs

  detained. Accordingly, Plaintiffs seek a combination of declaratory,

  injunctive, and habeas relief—any of which would serve to stop

  Defendants from acting. Thus, contrary to Defendants’ claim, the

  application of a punishment standard in this case is consistent with

  Roberts’ framing of Bell.

        Finally, Defendants argue that the Court failed to follow Sixth

  Circuit precedent in applying Youngberg and Kingsley. Defendants state


                                       21
Case 5:20-cv-10829-JEL-APP ECF No. 212 filed 08/25/20   PageID.6146   Page 22 of 24




  that “Youngberg did not hold that due process claims by pretrial

  detainees cannot be judged by the deliberate indifference standard.”

  (ECF No. 158, PageID.5092.) The Court agrees, which is why the Court

  wrote in its June 28, 2020 Opinion and Order that “the Court cannot

  discern a universal rule to govern all Fifth Amendment claims. . . . [T]he

  Court makes the limited decision that claims challenging the conditions

  of confinement in civil detention are governed by the Bell punishment

  test.” (ECF No. 127, PageID.4210.) Youngberg may very well support the

  application of a deliberate indifference standard to other due process

  claims—such as those alleging the deprivation of needed medical care.

  Still, Defendants claim that the Sixth Circuit precedent Danese v. Asman

  weakens Youngberg’s applicability to this case. (ECF No. 158,

  PageID.5092 (citing Danese v. Asman, 875 F.2d 1239, 1244 (6th Cir.

  1989).) In Danese, the Sixth Circuit held that “[a]ll Youngberg says is that

  involuntarily committed individuals have a right to safe confinement.

  Beyond this general statement, it offers no guidance as to the duty of an

  officer concerning suicide detection and prevention.” 875 F.2d at 1244.

  But at issue in Danese was whether Youngberg clearly established an

  officer’s duty to “detect suicidal prisoners and put them into suicide-proof


                                       22
Case 5:20-cv-10829-JEL-APP ECF No. 212 filed 08/25/20   PageID.6147   Page 23 of 24




  facilities” for purposes of a qualified immunity defense. Id. The language

  Defendants quote simply does not apply here, nor does it offer any insight

  into the Court’s determination of whether a deliberate indifference or

  punishment standard applies to Plaintiffs’ claims.

        With respect to Kingsley, Defendants argue that “[n]either the

  Sixth Circuit, nor any other circuit, has made the broad finding that

  Kingsley implicitly eliminated the deliberate indifference standard for

  pretrial detainee claims altogether. Instead, contrary to this Court’s

  interpretation, the Sixth Circuit has applied deliberate indifference to

  pretrial detainee claims post-Kingsley.” (ECF No. 158, PageID.5094.)

  The Court did not conclude that Kingsley mandates application of a

  punishment standard to all due process claims brought by civil detainees.

  Instead, it held that “Bell, Youngberg, and Kingsley lead to the conclusion

  that Bell’s punishment standard applies to Plaintiffs’ claims in this case.”

  (ECF No. 127, PageID.4216 (emphasis added).) The proper legal

  standard for other claims was not and is not before the Court.

        Though this is a complicated legal question, none of the precedent

  to which Defendants cite demonstrates that the Court’s prior decision




                                       23
Case 5:20-cv-10829-JEL-APP ECF No. 212 filed 08/25/20   PageID.6148   Page 24 of 24




  was clear legal error. Finding no reason to amend its earlier judgment,

  the Court denies Defendants’ motion.

       IV.   Conclusion

       For the reasons stated above, Defendants’ motion is DENIED.

       IT IS SO ORDERED.

  Dated: August 25, 2020                    s/Judith E. Levy
  Ann Arbor, Michigan                       JUDITH E. LEVY
                                            United States District Judge


                       CERTIFICATE OF SERVICE
        The undersigned certifies that the foregoing document was served
  upon counsel of record and any unrepresented parties via the Court s
  ECF System to their respective email or First Class U.S. mail addresses
  disclosed on the Notice of Electronic Filing on August 25, 2020.
                                            s/William Barkholz
                                            WILLIAM BARKHOLZ
                                            Case Manager




                                       24
